UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GLORIA SUN JUNG,                              :
                                              :
       Plaintiff,                             :       Civil Action No.:      18-962 (RC)
                                              :
       v.                                     :
                                              :       Re Document Nos.:      19, 23, 29, 33, 37, 41
                                              :                              57
BANK OF AMERICA, N.A., et al.,                :
                                              :
       Defendants.                            :

                                  MEMORANDUM OPINION

  GRANTING DEFENDANTS’ MOTIONS TO DISMISS, SUA SPONTE DISMISSING ALL CLAIMS
 AGAINST ALL REMAINING DEFENDANTS, DENYING MOTION FOR SANCTIONS, AND DENYING
                     ALL OTHER PENDING MOTIONS AS MOOT

                                      I.    INTRODUCTION

       After over half a decade of litigation surrounding the foreclosure of her home, Plaintiff

Gloria Sun Jung brought this case in April 2018, alleging a wide range of civil and criminal acts

by Defendants, all individuals and entities involved at some level in the loan and foreclosure

process. Most defendants have now moved to dismiss Jung’s claims on a number of grounds,

including, as relevant here, lack of subject matter jurisdiction. Several defendants have also

moved for sanctions, while Jung has moved to strike multiple motions and for default judgment.

Because this Court finds that it has no subject matter jurisdiction over any of Jung’s claims, it

grants the motions to dismiss and sua sponte dismisses all claims against all remaining

defendants. The Court denies the motion for sanctions because it finds that Jung’s first-time

filing in this Court is not sufficient to warrant the imposition of sanctions. All other pending

motions are denied as moot.




                                                  1
                              II.    FACTUAL BACKGROUND

       In February 2008, Plaintiff Gloria Sun Jung (“Jung”) obtained a $697,000 loan from

Defendant Countrywide Bank FSB (“Countrywide”) and executed a promissory note and

mortgage with Countrywide, identifying property located at 16 Rising Meadow Way, East

Stroudsburg, Pennsylvania (the “East Stroudsburg property”) as the collateral securing the loan.

See BANA’s Mem. Supp. Mot. Dismiss at 1, ECF No. 19; February 11, 2008 Note, Am. Compl.

Ex. 1 at 23–24, ECF No. 6-1; February 11, 2008 Mortgage, BANA’s Mot. Dismiss Ex. B, ECF

No. 19-2. Jung contends that she was “not aware that she was getting into the contract with

‘security’” by executing the note and mortgage with Countrywide. Am. Compl. at 10, ECF No.

6. Following Countrywide’s bankruptcy in 2008, the note and mortgage were assigned to

Defendant Bank of America (“BANA”). See id. at 7.

       After Jung defaulted on her mortgage, BANA began a foreclosure action in June 2012.

See BANA's Mem. Supp. at 2. Jung also contends she had no knowledge of what “foreclosure”

meant at the time of signing the note. Am. Compl. at 10. On April 17, 2015, the Court of

Common Pleas of Monroe County, Pennsylvania entered a Default Judgment in BANA’s favor.

See BANA’s Mem. Supp. at 2; Am. Compl. at 11. After Defendant Wilmington Savings Fund

Society, FSB (“Wilmington”) substituted in as BANA’s successor in interest to the East

Stroudsburg property, a Sheriff’s deed was recorded against the property in Wilmington’s favor

on August 26, 2016. See BANA’s Mem. Supp. at 2; Sheriff’s Deed, Am. Compl. Ex. 1 at 27–30.

       Following the default judgment and Sheriff’s sale, but before Wilmington took

possession of the property, Jung appealed directly to the Supreme Court of Pennsylvania, asking

for an injunction against her eviction. See Am. Compl. at 12; BANA’s Mem. Supp. at 2. The

Supreme Court denied the appeal and transferred the case to the Superior Court of Pennsylvania.



                                                2
See Am. Compl. at 12; BANA’s Mem. Supp. at 2–3. The Superior court denied the injunction

and allowed the eviction proceedings to continue. See Am. Compl. at 12. On September 1,

2017, the Court of Common Pleas issued a Writ of Possession in Wilmington’s favor. See

BANA’s Mem. Supp. at 2; Writ of Possession, Am. Compl. Ex. 1 at 36–38.

       Jung then declared bankruptcy in the United States Bankruptcy Court for the Middle

District of Pennsylvania, and initiated an adversary proceeding to challenge the Default

Judgment and Sheriff’s Sale. See Am. Compl. at 12; BANA’s Mem. Supp. at 3. The bankruptcy

and related adversary proceeding were subsequently dismissed, see BANA’s Mem. Supp. at 3,

with the Bankruptcy Court granting relief from the automatic bankruptcy stay on March 20,

2018, see Bankruptcy Order, Am. Compl. Ex. 1 at 40.

       In parallel to the formal foreclosure and eviction process, Jung filed a number of

proceedings challenging the foreclosure, both in state and in federal court. Between 2015 and

2018, she initiated six lawsuits challenging the foreclosure in the U.S. District Court for the

Middle District of Pennsylvania. See Wilmington Mem. Supp. Mot. Sanctions at 3–5, ECF No.

41-2 (listing cases). All federal lawsuits were dismissed or otherwise closed. See id. 1 In 2017,

Jung also sued 10 defendants in state court in Pike County for wrongful foreclosure. See id.

And on April 19, 2018, Jung filed another complaint in the Court of Common Pleas of Monroe




       1
          Aside from Wilmington’s memorandum in support of its motion for sanctions, the Court
is also free to take judicial notice of the dockets for Jung’s past lawsuits. See, e.g., Al-Aulaqi v.
Panetta, 35 F. Supp. 3d 56, 67 (D.D.C. 2014) (“A court may take judicial notice of facts
contained in public records of other proceedings[.]” (citing Covad Commc’ns Co. v. Bell Atlantic
Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005)). The dockets confirm that all prior cases have
been terminated. See Docket, Yun v. Bank of Am., 3:18-cv-00649-RDM (M.D. Pa.); Docket, Yun
v. Bank of Am., 3:17-cv-01690-RDM (M.D. Pa.); Docket, Yun v. Bank of Am., 3:16-cv-02416-
MEM (M.D. Pa.); Docket, Yun v. Bank of Am., 3:16-mc-00469-MEM (M.D. Pa.); Docket, Yun v.
Bank of Am., 3:16-cv-00704-RDM-KM (M.D. Pa.); Docket, Jung v. Bank of Am., 3:15-mc-
00561-UN (M.D. Pa.).
                                                 3
County, seeking quiet title to the property and asking for the prior judgments to be voided. See

Am. Compl. at 14; BANA’s Mem. Supp. at 3. That lawsuit was resolved on June 12, 2018 with

Jung being barred from pursuing any further pro se litigation against related defendants and for

related claims without first obtaining leave of court. See Wilmington Mem. Supp. Mot.

Sanctions at 2; June 12, 2018 Order, Wilmington Mot. Sanctions Ex. 1 at 332–33, ECF No. 41-1.

       On April 24, 2018, Jung was evicted. See Am. Compl. at 15. Just two days after the

eviction on April 26, 2018, Jung filed the present case in this Court. See Compl., ECF No. 1.

On May 2, 2018, Jung filed an amended complaint. See Am. Compl. In the amended complaint,

Jung brings claims against Countrywide; BANA; Wilmington; the Commonwealth of

Pennsylvania; Pennsylvania judges and judicial employees who presided over her legal

proceedings; 2 the Sheriff’s office that conducted her eviction and several of its employees; 3 as

well as multiple other Defendants who at one point or another were involved in the loan

generation, loan servicing, or legal proceedings surrounding the East Stroudsburg property. 4 See

id. Jung reasserts claims previously litigated and brings various additional allegations for

constitutional violations, fraud, criminal acts, and violations of several civil statutes. See id.




       2
         Jung brings claims against Judges Arthur Zulick, David Williamson, Jennifer Sibum,
Russell Shurtleff, and Gregory Chelak; Josephine Ferro, the Monroe County Recorder of Deeds;
and the Superior Court of Pennsylvania. See Am. Compl. at 8–9.
       3
          Jung includes claims against the Monroe County Sheriff’s Office; the Monroe County
Sheriff, Todd Martin; Deputy Sheriff Darlene Lee; and Deputy Sheriff Herbert Heavener. See
id. at 9.
       4
         In addition to the defendants previously mentioned, Jung has brought suit against
Mortgage Electronic Registration Systems, Inc., the nominee on the mortgage; Selene Financial,
L.P. and OCwen Loan Servicing, LLC, loan servicers for her loan; several law firms involved in
the foreclosure process, Reed Smith, LLP, Stern & Eisenberg, P.C., and Phelan Hallinan
Diamond & Jones, PLLC; the County of Monroe; Commonwealth Land Title Company, the
company that reviewed title in the initial transaction; Shauna Morie Smith, a BANA employee;
and Judge John J. Thomas, the bankruptcy judge who presided over her bankruptcy petition.
                                                   4
       Defendants BANA, Shauna Morie Smith, Mortgage Electronic Registration Systems,

Inc., and Reed Smith LLP filed a Motion to Dismiss on May 24, 2018. See BANA’s Mot.

Dismiss at 1, ECF No. 19. Wilmington, Selene Financial LP, and Stern & Eisenberg, P.C. (the

“Wilmington Defendants”) filed their own Motion to Dismiss on May 25, 2018. See Wilmington

Mot. Dismiss at 1, ECF No. 23. Most of the Pennsylvania judicial defendants moved to dismiss

shortly thereafter, see Pennsylvania Judicial Defs. Mot. Dismiss at 1, ECF No. 29, followed by

Ocwen Loan Servicing, LLC and the Commonwealth of Pennsylvania, see Ocwen Mot. Dismiss

at 1, ECF No. 33; Commonwealth Mot. Dismiss at 1, EFC No. 37. On December 4, 2018, U.S.

Bankruptcy Court Judge John Thomas moved to dismiss. See Thomas Mot. Dismiss at 1, ECF

No. 57. A number of defendants also moved for sanctions pursuant to Fed. R. Civ. P. 11 and

demanded the withdrawal of Jung’s complaint. See Wilmington Mot. Sanctions at 1, ECF No.

41. Jung has moved for default judgment and has sought a variety of additional relief, including

striking most of the Defendants’ briefs. See generally Docket, Jung v. Bank of America, No. 18-

cv-962-RC (D.D.C.).

       On October 17, 2018, Jung filed a “Notice of Separate Claim” described as an “Affidavit

for Stolen items by Defendants[.]” Pl’s Notice of Separate Claim, ECF No. 50. In the notice,

Jung again relays the facts surrounding the seizure of the East Stroudsburg property and lists

furniture and belongings that were inside of the property and that she alleges the Defendants

stole from her upon the foreclosure and her eviction. See id. at 8–16. Jung requests over

$3,500,000 in supplemental relief, which she explicitly states is separate from the relief sought in

her amended complaint. See id. at 17. On October 22, 2018, the Notice of Separate Claim was

followed by a “Notice of Joinders[,]” in which Jung purports to add additional defendants to the

litigation. Pl.’s Amended Notice of Joinders, ECF No. 53.



                                                 5
                                   III.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of an action for lack

of subject matter jurisdiction. Federal courts are courts of limited jurisdiction, and it is generally

presumed that “a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). Accordingly, it is the plaintiff’s burden to establish that

the court has subject matter jurisdiction over his or her claims. Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992). In determining whether the plaintiff has met this burden, a court must

accept “the allegations of the complaint as true,” Banneker Ventures, LLC v. Graham, 798 F.3d
1119, 1129 (D.C. Cir. 2015), and “construe the complaint liberally, granting the plaintiff the

benefit of all inferences that can be derived from the facts alleged[,]” Barr v. Clinton, 370 F.3d
1196, 1199 (D.C. Cir. 2004) (internal quotation marks omitted). However, “the plaintiff’s

factual allegations in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion

than in resolving a 12(b)(6) motion for failure to state a claim.” Grand Lodge of Fraternal

Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13-14 (D.D.C. 2001).

       If a federal court lacks subject matter jurisdiction, it cannot reach the merits of the case,

and must either dismiss it or transfer it to another court. Amerijet Int'l Inc. v. U.S. Dep't of

Homeland Sec., 43 F. Supp. 3d 4, 20 (D.D.C. 2014). As a court of limited jurisdiction, it is

imperative that this Court “begin, and end,” with an examination of its jurisdiction. Gen. Motors

Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004). The Court has a continuing duty to examine

its subject matter jurisdiction and must raise the issue sua sponte when it comes into doubt. See

Bronner v. Duggan, 324 F.R.D. 285, 294 (D.D.C. 2018) (citing Henderson ex. rel. Henderson v.

Shinseki, 562 U.S. 428, 434 (2011)).




                                                   6
                                         IV.    ANALYSIS

       Multiple defendants have moved to dismiss Jung’s complaint on a number of grounds,

including personal jurisdiction, subject matter jurisdiction, and failure to state a claim. The

Court finds that it lacks subject matter jurisdiction as to all judicial defendants because of

absolute immunity, and that it lacks subject matter jurisdiction over all other claims pursuant to

the Rooker-Feldman doctrine. Accordingly, the Court grants the motions to dismiss and sua

sponte dismisses all remaining claims. The Court also denies all relief sought in Jung’s Notice

of Separate Claim. Because this is Jung’s first filing in this district, the Court denies

Wilmington’s motion for sanctions. All remaining pending motions are denied as moot.

                                      A. Absolute Immunity

       First, the Court finds that all claims against the Pennsylvania state judges and U.S.

Bankruptcy Judge John Thomas must be dismissed on grounds of absolute immunity. “Because

‘the nature of the adjudicative function requires a judge frequently to disappoint some of the

most intense and ungovernable desires that people can have,’ judges are protected by absolute

judicial immunity.” Atherton v. District of Columbia Office of Mayor, 567 F.3d 672, 682 (D.C.

Cir. 2009) (quoting Forrester v. White, 484 U.S. 219, 226 (1988)). Jung brings claims against

the judicial defendants for actions they took in their judicial capacity, and her claims are

therefore barred by absolute immunity.

       Judicial immunity applies to “suits for money damages for all actions taken in the judge’s

judicial capacity, unless these actions are taken in the complete absence of all jurisdiction.”

Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). Additionally, “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief



                                                  7
was unavailable.” 42 U.S.C. § 1983. “[T]he scope of the judge’s jurisdiction must be construed

broadly where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356

(1978). Further, a judicial act “does not become less judicial by virtue of an allegation of malice

or a corruption of motive.” Forrester, 484 U.S. at 227. Accordingly, “[a] judge’s decision to file

or deny a party’s motions or requests is an action routinely performed by a judge in the course of

litigation, and thus would constitute a judicial act immune from suit.” Thomas v. Wilkins, 61 F.

Supp. 3d 13, 18 (D.D.C. 2014) (listing cases).

       Jung brings claims for money damages against all judicial defendants, and seeks an

injunction “order[ing] [all] Defendants to remove the mortgage lien” on her property. Am.

Compl. at 36–37. Jung neither argues, nor do the acts alleged in the complaint suggest, that any

of the judicial defendants engaged in non-judicial acts. Rather, the state and federal judges

included in Jung’s complaint appear to merely have acted or ruled in a manner with which Jung

disagreed as part of their official duties, sparking her “allegation of malice[.]” Forrester, 484
U.S. at 227. Jung alleges that the named judges improperly ruled against her in her various

lawsuits. See generally Am. Compl. at 11–15 , 22–25. As discussed above, these are judicial

acts that trigger absolute immunity. Therefore, this Court dismisses Jung’s claims against

Pennsylvania state Judges Arthur Zulick, David Wlliamson, Jennifer Sibum, Russell Shurtleff,

and Gregory Chelak; and Bankruptcy Judge John Thomas.

                               B. The Rooker-Feldman Doctrine

       In their motions to dismiss, Defendants BANA, MERS, Reed Smith, LLP, and Shauna

Morie Smith 5 argue that this Court lacks subject matter jurisdiction over Jung’s claims because


5
  Defendants Wilmington, Christiana Trust, Selene Financial, L.P., and Stern & Eisenberg, P.C.
also join the positions taken by BANA, MERS, Reed Smith, LLP, and Smith in their Motion to
Dismiss. Wilmington Mot. Dismiss at 1.

                                                 8
of the Rooker-Feldman doctrine. BANA's Mem. Supp. at 7. The Court agrees, and finds that all

remaining claims are barred by Rooker-Feldman. 6

        The Rooker-Feldman doctrine prevents federal courts from reviewing a plaintiff’s claims

when the plaintiff previously filed the same claims in state court and lost. See D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). In

essence, it “prevents the lower federal courts from exercising jurisdiction over cases brought by

‘state-court losers’ challenging ‘state-court judgments rendered before the district court

proceedings commenced.’” Bradley v. DeWine, 55 F. Supp. 3d 31, 41 (quoting Lance v. Dennis,

546 U.S. 459, 460 (2006)). The Rooker-Feldman doctrine applies when three criteria are met.

See id. First, “[t]he party against whom the doctrine is invoked must have actually been a party

to the prior state-court judgment.” Lance, 546 U.S. at 462. Second, the federal suit must raise

claims that “have been actually raised” in, or are “inextricably intertwined with[,]” the state court

judgment. Id. A claim is “inextricably intertwined” with a prior state-court judgment unless its

“core” is “independent” of that judgment. Bradley, 55 F. Supp. 3d at 41 (citing Stanton v. D.C.

Court of Appeals, 127 F.3d 72, 76 (D.C. Cir. 1997)). Third, “the federal claim must not be

parallel to the state-court claim.” Lance, 546 U.S. at 462. “A federal claim is parallel to a state-

court claim if it is filed after the state-court claim, but before the state court enters judgment.”

Bradley, 55 F. Supp. 3d at 42 (citing Exxon Mobil v. Saudi Basic Indus., 544 U.S. 280, 289–91

(2005)). The Court briefly reviews the first and third factors, before considering whether Jung’s

claims are “inextricably intertwined” with a prior state court judgment.



6
  For defendants who did not raise subject matter jurisdiction as a ground for dismissing Jung’s
case, this Court may, and does, raise it sua sponte. See Henderson ex rel. Henderson, 562 U.S.
at 434 (“[F]ederal courts have an independent obligation to ensure that they do not exceed the
scope of their jurisdiction, and therefore they must raise and decide jurisdictional questions that
the parties either overlook or elect not to press.”).
                                                   9
       The first and third elements required for the Rooker-Feldman doctrine to apply are

clearly met. The doctrine has been invoked against Jung, who was a party to the prior state court

proceedings relating to the East Stroudsburg property, namely the prior foreclosure and eviction

actions and Jung’s parallel state suits seeking to stop the foreclosure. See Am. Compl. at 11–12.

And the prior state actions have concluded because final judgment has been entered in all these

proceedings. The foreclosure proceedings in the Court of Common Pleas of Monroe County

resulted in a default judgment being issued in BANA’s favor in April 2015, and in a Sheriff’s

Deed being recorded against the property in Wilmington’s favor on August 26, 2016. See

BANA’s Mem. Supp. at 2; Sheriff’s Deed, Am. Compl. Ex. 1 at 27–31. Jung’s appeal from the

Court of Common Pleas’ judgment was denied. See Am. Compl. at 12; BANA’s Mem. Supp. at

2. The eviction proceedings were concluded when a Writ of Possession was issued in

Wilmington’s favor on September 1, 2017. See BANA’s Mem. Supp. at 2; Writ of Possession,

Am. Compl. Ex. 1 at 36–38. And Jung’s two subsequent state suits were dismissed. See

Wilmington Mem. Supp. Mot. Sanctions at 5.

       Because Jung is the party against whom the Rooker-Feldman defense is being asserted,

and the prior state actions are all concluded, the Court must review whether the claims raised by

Jung in this federal suit were “actually litigated” in, or are “inextricably intertwined with[,]” the

prior state suits. Lance, 546 U.S. at 462. The Court finds this factor met as to all of Jung’s

claims against the remaining defendants because all are inextricably intertwined with prior state

court judgments.

       Jung first brings claims for violation of the First, Fourth, Fifth, Sixth, Seventh, Ninth,

Thirteenth, and Fourteenth Amendments. Jung’s constitutional claims all arise out of an alleged

deprivation of Jung’s constitutional rights during the foreclosure and eviction process or during



                                                  10
subsequent state litigation. Jung’s Fifth and Fourteenth Amendment claims contain allegations

that all Defendants deprived her of her home without due process (and compensation, in the case

of the Fifth Amendment claim), see Am. Compl. at 21–22, and presuppose that the foreclosure

and eviction were wrongfully conducted, which goes to the core of the prior state court

foreclosure and eviction judgments. Jung asserts in her Seventh Amendment claim that her right

to trial by jury was violated by all defendants because state courts reviewing her multiple

complaints relating to the foreclosure and eviction refused to allow a trial by jury. See Am.

Compl. at 21. Such a claim essentially asks the Court to reverse those prior state court decisions

dismissing her claims. 7 And Jung’s remaining constitutional claims, rooted in the Fourth, Sixth,

Ninth, and Thirteenth Amendments, similarly involve alleged violations of Jung’s constitutional

rights through the foreclosure and eviction process, which resulted in the alleged trespass on, and

theft of, her property. See id. at 20–22. Through these claims, Jung asks the Court to find the

underlying foreclosure and eviction judgments, or the state court judgments dismissing her

multiple related lawsuits, improper.

       Because all the constitutional violations Jung alleges rely on the invalidity of the prior

state court proceedings, her claims “fall[] squarely within the ambit of the Rooker-Feldman

doctrine.” Hunter v. U.S. Bank Nat’l Ass’n, 698 F. Supp. 2d 94, 99 (D.D.C. 2010). In Hunter,

the defendant lost a foreclosure action in state court and brought claims in federal court to




7
  Jung mentions that her Seventh Amendment rights were also violated when the “federal district
court of Scranton . . . refused to give trial by jury[.]” Am. Compl. at 21. To the extent Jung
seeks to challenge the validity of any federal district court judgment, this Court lacks subject
matter jurisdiction because federal district courts do not have jurisdiction to reconsider decisions
of other federal district courts. See, e.g., Atchison v. U.S. District Courts, 190 F. Supp. 3d 78, 88
(D.D.C. 2016); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994). “To the extent
[Jung] objects to the decision of the [Bankruptcy] court . . . , her proper remedy was an appeal of
that decision.” Atchison, 190 F. Supp. 3d at 88.
                                                 11
contest the validity of the judgment and obtain damages for injuries suffered as a result of the

foreclosure. See id. at 99–100. The court explained that “[a]lthough Hunter’s . . . claim is not

styled as an appeal from the foreclosure action, it is clear from the Complaint that . . . [it] is

based entirely on the alleged impropriety of the foreclosure[,]” because the alleged injuries

stemmed from the foreclosure and Hunter asked the court to modify the foreclosure judgment.

Id. at 100. Jung’s claims are similar to those in Hunter: while styled as claims for constitutional

violations by the defendants, they all rest on alleged improprieties that occurred as part of the

foreclosure and eviction process or of subsequent state suits challenging that process. Jung

similarly also requests that the Court void the foreclosure and eviction judgments against her.

See Am. Compl. at 34, 37. Her claims thus all “involve . . . issues that are inextricably

intertwined with a state court judgment,” Hunter, 698 F. Supp. 2d at 100, and must be dismissed

under Rooker-Feldman. See also Toth v. Wells Fargo Bank, N.A., 82 F. Supp. 3d 373, 376–77

(D.D.C. 2015) (finding that Rooker-Feldman doctrine applied where plaintiff sought to attack

state court judgment through complaint that, “although incomprehensible in many respects,”

alleged constitutional due process violations stemming from foreclosure and eviction and

demanded reversal of state court judgment upholding eviction).

        Jung’s next set of claims, for violations of 18 U.S.C. §§ 152, 241-42, 287, 472–75, 504,

1001, 1005, 1341-43, 1621, 1951, 1961, 1962, 1964, and 2071, are criminal charges that Jung

purports to brings against some or all defendants. She asserts that the defendants committed

criminal acts by allegedly violating her rights and stealing her property as part of the foreclosure

and eviction process. For example, Jung asserts mail fraud under 18 U.S.C. §§ 1341-43 because

the defendants used the United States Postal Service to communicate with her about her debt as it

related to the East Stroudsburg property. Am. Compl. at 27. She also alleges that all defendants



                                                  12
committed extortion under 18 U.S.C. § 1951 by forcing her to allow them to obtain her property

through ”duress, threat, and coercion[.]” Id. at 31–32. Because the common ground giving rise

to all of Jung’s criminal claims is the wrongfulness of the prior state foreclosure and eviction

judgments, and finding in her favor on those claims would essentially nullify those prior

judgments, the criminal claims are also barred by Rooker-Feldman. 8

       Jung’s remaining set of claims are similar to her constitutional and criminal claims in that

she accuses the non-judicial defendants of impropriety in the debt collection, foreclosure, or

eviction processes relating to her home. These claims include alleged violations of 12 U.S.C. §

24, 15 U.S.C. § 1692, and 31 U.S.C. § 3729; common law trespass; violations of the Brady Rule,

Brady v. Maryland, 373 U.S. 83 (1963); and an unspecified claim that all defendants, together

with the Bankruptcy Judge assigned to Jung’s case, “used [the Judge’s] unconstitutional order to

evict [Jung].” Am. Compl. at 31. 9 Jung again presupposes that the foreclosure and eviction

were wrongfully conducted and seeks to rectify the alleged mishandling of the prior state court



8
 Separately from the Rooker-Feldman doctrine, this Court also lacks subject matter jurisdiction
over Jung’s claims based on criminal statutes because she does not have standing to bring
criminal charges. “‘It is well-settled that ‘a citizen lacks standing to contest the policies of the
prosecuting authority when he himself is neither prosecuted nor threatened with prosecution,’
and ‘a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution
of another.’” Ahuruonye v. U.S. Dep’t of Interior, 312 F. Supp. 3d 1, 12 (D.D.C. 2018) (quoting
Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); see also Masoud v. Suliman, 816 F. Supp.
2d 77, 80 (D.D.C. 2011) (dismissing criminal claims for lack of subject matter jurisdiction and
noting that such statutes cannot provide the basis for a cause of action under 28 U.S.C. § 1331);
Hunter v. District of Columbia, 384 F. Supp. 2d 257, 260 n.1 (D.D.C. 2005) (dismissing claims
based on criminal statutes because they did not provide a cause of action).
9
  Several of these claims, like “violating the Brady rule,” are difficult to make sense of.
Nevertheless, even those claims that do not appear to be linked to a valid cause of action are still
alleged to arise out of the foreclosure and eviction proceedings in connection with the East
Stroudsburg property. And to the extent Jung’s claim for impropriety in connection with her
bankruptcy case purports to challenge the outcome of that case rather than the underlying
eviction proceeding, as discussed above the Court does not have jurisdiction to reconsider
decisions of other federal courts. See, e.g., Atchison, 190 F. Supp. 3d at 88.
                                                 13
proceedings. For example, Jung alleges that BANA and Wilmington conspired against her by

not disclosing all of the information necessary for her to properly contract with them, in a

fraudulent scheme designed to make her lose her home. See Compl. at 30. She alleges violation

of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, insofar as there was an “[i]llegal

debt collection practice without validation of contract” with respect to the East Stroudsburg

property. Compl. at 30. These claims again are premised on the notion that the foreclosure and

eviction were wrongfully conducted, and finding for Jung would necessarily mean invalidating

the state courts’ prior foreclosure and eviction judgments. As such, the claims are also barred by

the Rooker-Feldman doctrine.

                                C. Jung’s Notice of Separate Claim

       The Court denies all relief sought in Jung’s Notice of Separate Claim because it

constitutes an improper filing under the Federal Rules of Civil Procedure. In the notice, Jung

purports to bring a separate claim for money damages against both the defendants in the

amended complaint and additional defendants, for “equity in the [p]roperty” and “stolen items”

as a result of the foreclosure. Pl.’s Notice of Separate Claim at 17. Jung notes that this claim for

over $3.5M is “not include[d] in the original complaint[.]” Id. The Court gathers that Jung’s

intent is to litigate this new claim, including against the new defendants, in parallel to the claims

in her complaint. The notice therefore essentially functions as an amendment to Jung’s

Amended Complaint that adds a new claim against various defendants. Because this amendment

does not comply with the Federal Rules of Civil Procedure, the Court cannot consider the claim

and denies all relief sought.

       Under Rule 15 of the Federal Rules of Civil Procedure, parties can amend their pleadings

once as a matter of right within 21 days. See Fed. R. Civ. P. 15(a). Jung has already done so. A



                                                 14
party who wishes to amend her complaint for a second time may do so “only with the opposing

party’s written consent or the court’s leave. The court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15. Jung has not requested leave to amend her complaint, and the

Court accordingly cannot consider the additional claims brought in the notice. Even construing

the notice as a request for leave to include the additional claims in an amendment to Jung’s

complaint, the Court does not find that justice so requires because all proposed additional claims

are barred under Rooker-Feldman, and, thus, amendment would be futile. See, e.g., BEG Invs.,

LLC v. Alberti, 85 F. Supp. 3d 13, 23 (D.D.C. 2015) (noting that amendment is futile and thus

motion to amend should be denied “if it . . . fails to state a legal theory or could not withstand a

motion to dismiss” (quoting Robinson v. Detroit News, Inc., 211 F. Supp. 2d 101, 114 (D.D.C.

2002))). Moreover, given that the property is not located in this district and the alleged injuries

did not occur here, venue would also not be appropriate. See, e.g., Dehaemers v. Wynne, 522 F.

Supp. 2d 240, 247 (D.D.C. 2007) (finding amendment futile where District of Columbia was

improper venue for plaintiff’s Title VII claims). 10

                                     D. Motion for Sanctions

       Finally, the Wilmington Defendants move for sanctions against Jung. 11 While the motion

does not identify any specific relief sought beyond striking Jung’s complaint, it appears to


10
  As discussed above, the additional claims brought in Jung’s Notice of Separate Claims are of
the same nature as many of the claims in the Amended Complaint, in that they arise directly out
of the alleged improper taking of the East Stroudsburg property through an invalid foreclosure
and eviction. Jung lost the prior state proceedings and is essentially attempting to re-litigate
them through her additional claims. Even if the complaint were amended properly, the claims
would still be barred by Rooker-Feldman.
11
   On November 26, 2018, Jung also filed a motion to strike Ocwen’s opposition to her Notice of
Separate Claim. See Pl.’s Mot. Strike at 1, ECF No. 55. The motion notes that Blank Rome,
LLC, Ocwen’s counsel, “is sanctioned under rule 11[,]” id. at 1, because it allegedly submitted
false statements in the opposition, see id. at 4. To the extent Jung’s motion can be construed as a
motion for sanctions under Rule 11, the motion must be denied because it does not comply with
                                                 15
suggest that the Court should impose further monetary or non-monetary sanctions. 12 See

Wilmington Mem. Supp. Mot. Sanctions at 8–9. The Court need not strike Jung’s complaint

because it has already found that it has no subject matter jurisdiction over her claims. And as

discussed below, the Court declines to issue any sanctions against Jung, whether monetary or

non-monetary.

       First, the Court does not believe that any monetary sanctions are warranted here. “Rule

11 provides certain bases for the imposition of sanctions, including that a party’s legal

contentions are frivolous or unwarranted under existing law, or that the claims have been

presented for an improper purpose such as harassment.” Smith v. Scalia, 44 F. Supp. 3d 28, 45

(D.D.C. 2014) (citing Fed. R. Civ. P. 11(c)(1)). And such sanctions can be imposed on pro se

litigants. See, e.g., id.; Kurtz v. United States, 779 F. Supp. 2d 50, 51 n.2 (D.D.C. 2011).

However, as the Wilmington Defendants recognize, see Wilmington Mem. Supp. Mot. Sanctions

at 8, the imposition of monetary sanctions is solely at the Court’s discretion. Because this is the

first suit Jung has filed in this jurisdiction, and because it believes that imposing monetary

penalties would be disproportionate to Jung’s actions, the Court declines to impose any monetary

sanctions.




the requirements of Rule 11. “A motion for sanctions must be made separately from any other
motion[.]” Fed. R. Civ. P. 11(c)(2). In addition, “[t]he allegedly offending party must be served
twenty-one days before a motion for sanctions is filed with the Court, allowing an opportunity
for that party to rectify its behavior before the judicial imposition of sanctions.” Brown v. F.B.I.,
873 F. Supp. 2d 388, 408 (D.D.C. 2012) (citing Fed. R. Civ. P. 11(c)(2)). “This procedural rule
must be satisfied before the Court considers the substantive aspects of plaintiff’s motion.” Id.
Here, Jung’s motion is filed together with a motion to strike and appears to have been served just
three days before filing. See Pl.’s Mot. Strike at 6. Accordingly, the motion is denied.
12
  The memorandum in support for the motion mentions the availability of monetary and non-
monetary sanctions, Wilmington Mem. Supp. Mot. Sanctions at 8–9, and notes that “Defendants
respectfully request that the Court . . . award other appropriate relief detailed in the proposed
form of order[,]” id. at 12, but no proposed order is attached to the motion.
                                                 16
        Second, to the extent the Wilmington Defendants can be construed as requesting a pre-

filing injunction, the Court also declines to impose one here because it does not believe that the

motion has sufficiently put Jung on notice of the possibility that an injunction may issue against

her. While Jung, like every American, has a constitutional right of access to the courts, that right

‘“is neither absolute nor unconditional.’” In re Yelverton, 526 B.R. 429, 432 (D.D.C. 2014)

(quoting In re Green, 669 F.2d 779, 785 (D.C. Cir. 1981)). “Federal courts ‘have both the

inherent power and the constitutional obligation to protect their jurisdiction from conduct which

impairs their ability to carry out Article III functions[,]’” Crumpacker v. Ciraolo-Klepper, 288
F. Supp. 3d 201, 204 (D.D.C. 2018) (quoting Anderson v. D.C. Public Defender Serv., 881 F.

Supp. 663, 666 (D.D.C. 1995)), and accordingly have the authority to issue pre-filing injunctions

against vexatious litigants, see, e.g., id. at 204; Smith, 44 F. Supp. 3d at 46.

        However, the D.C. Circuit has emphasized that pre-filing injunctions ‘“remain very much

the exception to the general rule of free access to the courts,’ and ‘the use of such measures

against a pro se plaintiff should be approached with particular caution.’” In re Powell, 851 F.2d
427, 431 (D.C. Cir. 1988) (quoting Pavilonis v. King, 626 F.2d 1075, 1079 (1st Cir. 1980)).

Accordingly, courts in this district follow a three-step process before issuing such an injunction:

“first, notice and the opportunity to be heard are provided; second, the court develops a record

for review that considers both the number and content of the plaintiff’s filings; and third, the

court makes substantive findings as to the harassing nature of the litigant’s actions.” Dougherty

v. United States, 156 F. Supp. 3d 222, 236 (D.D.C. 2016) (quoting Smith, 44 F. Supp. 3d at 46).

        The Court finds that Jung was not given the appropriate notice and opportunity to be

heard. “[T]he requirement of notice and an opportunity to be heard can be satisfied without a

hearing in court, so long as the affected litigants have an opportunity to contest the injunction in



                                                  17
briefing.” Crumpacker, 288 F. Supp. 3d at 204. But here, the Wilmington Defendants’ motion

for sanctions mentions the term “pre-filing injunction” exactly twice, in two succinct paragraphs

explaining the standard for imposing non-monetary sanctions under Rule 11 in the Fourth

Circuit. See Wilmington Mem. Supp. Mot. Sanctions at 9. The Wilmington Defendants never

elaborate on that standard—which, the Court notes, appears different from the standard courts

use in this Circuit—or actually make any argument for the imposition of a pre-filing injunction.

See generally id. Instead, the motion simply restates the Wilmington Defendants’ prior

arguments for dismissal of the complaint. See id. at 9–12. The Court accordingly finds that Jung

was not afforded the required notice and opportunity to be heard, and that the imposition of a

pre-filing injunction is unwarranted at this time. Because this is Jung’s first filing in this district,

and in light of this opinion dismissing all of her claims, the Court declines to unnecessarily

prolong this case by asking the parties to submit additional briefs on this issue. Instead, the

Court “will caution [Jung] that any future filings in this Court relating to the subject matter of the

instant complaint may subject [her] to sanctions or a future pre-filing injunction.” Dougherty,
156 F. Supp. 3d at 236.

                                V.    CONCLUSION AND ORDER

        For the foregoing reasons, all filed motions to dismiss are GRANTED. All remaining

claims against all other defendants are DENIED for lack of subject matter jurisdiction.

Wilmington’s Motion for Sanctions (ECF No. 41) is DENIED. And because this case has been

dismissed for lack of subject matter jurisdiction, the remainder of the pending motions are

DENIED AS MOOT. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: December 19, 2018                                              RUDOLPH CONTRERAS
                                                                      United States District Judge

                                                   18